EXHIBIT 32.1 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 John P. McBride, President and Chief Executive Officer and Shelley D. Miller, Senior Vice President and Chief Financial Officer of West End Indiana Bancshares, Inc. (the “Company”) each certify in their capacity as officers of the Company that they have reviewed the Annual Report of the Company on Form 10-K for the year ended December 31, 2011 and that to the best of their knowledge: the Report fully complies with the requirements of Sections 13(a) of the Securities Exchange Act of 1934; and the information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. March 29, 2012 /s/ John P. McBride Date John P. McBride President and Chief Executive Officer March 29, 2012 /s/ Shelley D. Miller Date Shelley D. Miller Senior Vice President and Chief Financial Officer
